Per Curiam.
Suit, commenced by attachment, in favor of Rogers, against Sturges and Ellis. Judgment by default.
' Bowen was garnisheed; and, upon his answer, judgment was rendered against him.
J. P. Usher, for the appellants.
W. Henderson and J.' W. Gordon, for the appellee.
At a subsequent term a motion was made by the attorney of Sfairges, on his own affidavit alone, to have the judgment against Bowen set aside. The motion was overruled. The ruling on this motion presents the only question in the case which arises in this Court. We are clear that cause was not shown for setting aside the judgment, simply on the attorney’s application. Whether the judgment is conclusive as to the amount of the indebtedness of Bowen to Sturges, or whether, indeed, as between them, it is of any force, wé do not decide.
The judgment is affirmed, with 1 per cent, damages and costs.
*20L
*21CASES ARGUED AND DETERMINED IN THE SUPREME COURT OP JUDICATURE OF THE STATE OF INDIANA, ’ AT INDÍANAPOLIS, MAT TERM, 1861, IN THE FORTY-FIFTH YEAR OF THE STATE.